                                           Case 3:21-cv-03075-VC Document 44 Filed 06/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        CORE OPTICAL TECHNOLOGIES, LLC,
                                   7                                                      Case No. 21-cv-03075-WHO (WHO)
                                                      Plaintiffs,
                                   8
                                                v.                                        ORDER OF RECUSAL
                                   9
                                        APPLE, INC., et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14          I recuse myself from this case and request that the case be reassigned pursuant to the

                                  15   provisions of paragraph D.2 of the Assignment Plan.

                                  16          All pending dates of motions, pretrial conferences and trial are vacated and will be reset by

                                  17   the newly assigned judge.

                                  18          IT IS SO ORDERED.

                                  19   Dated: June 17, 2021

                                  20                                                   ______________________________________
                                                                                       WILLIAM H. ORRICK
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
